DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
In the response filed October 6, 2022, Applicants have elected Group I, claims 1-17, without traverse. 
Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
Claims 18-20 are withdrawn from consideration.  These claims are drawn to non-elected subject matter. These claims have not been cancelled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, and 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What Lewis acids are intended in the reaction mixture?  Do Applicants intend any molecule that can accept a pair of electrons?  Clarification is appreciated.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Webster et al [US Patent Application Publication 2008/0221339 (Reference A, cited by the Examiner] or Gaoni et al (Reference U, cited by the Examiner) in view of Cannscience Innovations, Inc. (Reference N, cited by the Examiner). 
Reference A discloses the conversion of CBD to THC.  At page 3, paragraph [0058], see Example 1.  CBD is added to toluene sulfonic acid in toluene under nitrogen atmosphere. At paragraph [0060] the following conditions are noted:
p-toluene sulfonic acid is used as a catalyst; however, other Lewis acid catalysts can also be used;
exact proportions are not essential to the reaction proceeding, i.e., solvent, time, atmosphere;
nitrogen atmosphere does not appear as necessary during the conversion of CBD to THC;  
other solvents maybe used. 
At page 3, paragraph [0069], ethyl acetate, ethanol, hexane or other suitable solvents can be used. At paragraph [0070], the catalysts include hydrochloric acid in ethanol or sulfuric acid in cyclohexane.    
Reference U discloses the conversion of CBD to THC.  At page 1487, CBD is dissolved in benzene containing p-toluenesulphonic acid and boiled for 2 hours.
The difference between the instantly claimed invention and the prior art invention of References A and U is the heating mechanism used to promote decarboxylation.   The prior art references do not teach microwaving as a simple heat source.  
Reference N teaches the extraction and decarboxylation of cannabinoids from cannabis species using microwave and solvents.  At page 13, paragraph [0055], the cannabis plant, a suitable extracting solvent (ethanol, glycerol and isopropanol), and other solvents (food grade oil or medium chain triglyceride) are microwaved at a temperature, pressure, and time to extract and decarboxylate cannabinoids. The other solvent can be coconut oil which is predominantly lauric acid.  Lauric Acid is a saturated medium-chain fatty acid.  At page 19, paragraph [0056], Reference N teaches the following:
temperature controls are important in controlling the decarboxylation products;
the temperature must be sustained over a period of time without burning the  cannabis material or boiling/evaporation the solvent; and  
the reaction takes place in a microwave vessel, a sealed container. 
	Based upon the teachings of Reference A or Reference U in view of Reference N, it would have been obvious to one of ordinary skill in the art to employ the heating process of Reference N to obtain the instantly claimed invention.   An ordinary artisan at the time the application was filed would have found it obvious that for decarboxylation of a cannabidiol sample, Lewis acid and solvent to occur there must be a heating mechanism.  One of ordinary skill in the art would be motivated to use a simple heat treatment process such as microwave as taught by Reference N with a reasonable expectation of success to isolate THC. There was a reasonable expectation of success because the instant invention and that of the prior art references are in the same field of endeavor and each procedure was successfully performed in the respective prior art as set forth above.  Applicants have done no more than combine the teachings of separate but well-known prior art methods and results. While the combination may perform a useful function, it does no more than what the prior art components would have done separately. In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable results, the combination is obvious. In re Sakraida, 425 US 273, 189 USPQ 449 (1976); KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). See MPEP 2143.   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9-19 of copending Application No. 17/138,312 (now pending).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the substantial overlap of claimed subject matter.  It appears that the instant claims are completely embraced by the claims of copending Application No. 17/138,312. The difference between the claims is the named continuous reactor; however, the reaction takes place using a microwave container.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The Information Disclosure Statement filed June 30, 2020 and April 9, 2021 have been considered.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 for regular communications.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                            
                                
                                                                                    /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
11.02.2022